IN THE SUPREME COURT OF THE STATE OF NEVADA


IN THE MATTER OF THE                                      No. 83470
RESIGNATION OF JOHN W. AEBI,
                                                            .1.7t;           pli; ea. Oft.
BAR NO. 2110.
                                                                                    ;ere



                                                                        2
                                                                            '
                                                                            •.

                                                                     77-- 7:
                                                                           77    7:77 .

          ORDER GRANTING PETITION FOR RESIGNATION
            This is a joint petition by the State Bar of Nevada and attorney
John W. Aebi for his resignation from the Nevada bar.
            SCR 98(5) provides that Nevada attorneys who are not actively
practicing law in this state may resign from the state bar if certain
conditions are met. The petition includes staternents from state bar staff
confirming that no disciplinary, fee dispute arbitration, or client security
fund matters are pending against Aebi; and that he is current on all
membership fee payments and other financial cornmitments relating to his
practice of law in this state. See SCR 98(5)(a)(1)-(2).
            Bar counsel has recommended that the resignation be
approved, and the Board of Governors has approved the application for
resignation. See SCR 98(5)(a)(2). Aebi acknowledges that his resignation
is irrevocable and that the state bar retains continuing jurisdiction with
respect to matters involving a past member's conduct prior to resignation.
See SCR 98(5)(c)-(d). Finally, Aebi has submitted an affidavit of compliance
with SCR 115. See SCR 98(5)(e).




                                                                             2-11 Sip
                            The petition satisfies the requirements of SCR 98(5).
                Accordingly, we approve attorney John W. Aebi's resignation. SCR
                98(5)(a)(2). The petition is hereby granted.
                            It is so ORDERED.


                                                                             C.J.




                cc:   Bar Counsel, State Bar of Nevada
                      John W. Aebi
                      Executive Director, State Bar of Nevada
                      Admissions Office, United States Supreme Court




SUPREME COURT
        OF
      NEVADA
                                                      2
loi